          Case 1:18-cv-11710-JMF Document 11 Filed 01/21/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Luis Quizhpi,                                                 Civil Action #: 18-cv-11710-JMF

                                       Plaintiff,
                -v-                                                 PROOF OF SERVICE
                                                                   (ORDER SCHEDULING
 212 Steakhouse, Inc., and                                         DEFAULT JUDGMENT
 Nikolay Volper,                                                   BRIEFING AND SHOW
                                                                     CAUSE HEARING)
                                        Defendants.

ABDUL K. HASSAN, an attorney duly admitted to practice before this court and a member of
the Bar of the State of New York, states the following under penalty of perjury:

1. I am legal counsel to Plaintiff in the above-entitled action;

2. That on the 16th day of January 2019, I served the Court’s within Order Scheduling Default
   Judgment Briefing and Show Cause Hearing on counsel for Defendants in the above-
   referenced action, Mitchell Segal, Esq. (msegal@segallegal.com) via e-mail and receipt of
   the same was confirmed.

3. I am over the age of 18 and not a party to this action.


Dated: Queens Village, New York
       January 21, 2019

Respectfully submitted,
Abdul Hassan Law Group, PLLC
/s/ Abdul K. Hassan___________
Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff
215-28 Hillside Avenue
Queens Village, NY 11427 - Tel: 718-740-1000 - Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                                    1
